Citation Nr: 0918979	
Decision Date: 05/20/09    Archive Date: 05/26/09

DOCKET NO.  01-02 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
the service-connected muscle strain of the neck with cervical 
spine radiculopathy, consisting of sensory impairment of the 
left arm, left thumb and left index fingers (cervical spine 
disability).  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from July 1978 to September 
1999.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2000 rating action that granted 
service connection for the Veteran's cervical spine 
disability and assigned a 20 percent evaluation, effective on 
October 1, 1999.  

This matter was remanded by the Board in September 2003 June 
2007 for additional development of the record.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action is required.  


REMAND

After a careful review of the claims folder, the Board 
regrets that the Veteran's claim must again be remanded for 
further action.

In this case, the Veteran's claim for a higher evaluation for 
his service-connected neck disability was remanded in June 
2007.  In that decision the Board noted that, at the outset 
of the appeal, the service-connected cervical spine 
disability was rated in accordance with 38 C.F.R. § 4.71a, 
Diagnostic Code 5290-5293 (1999).  

The Board also noted that, on two occasions during the 
appeal, VA revised the criteria for rating disabilities of 
the spine.  See 67 Fed. Reg. 54345-54349 (August 22, 2002) 
(amended effective September 23, 2002, through September 25, 
2003, and codified at 38 C.F.R. § 4.71a, Diagnostic 
Codes 5285 to 5295 (2003);  68 Fed. Reg. 51454 - 51456 
(August 27, 2003) (effective September 26, 2003, now codified 
at 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243).  The 
Board also noted that the RO's action dated in January 2007 
considered the potentially applicable changes in rating the 
service-connected cervical spine disability.  The RO 
determined that the cervical spine disability should be rated 
on the basis of Diagnostic Code 5243.  

Here, the Board notes that the Veteran was notified of the 
Diagnostic Code for intervertebral disc syndrome, Diagnostic 
Code 5293 in effect prior to September 2002, the revised 
criteria for intervertebral disc syndrome found in Diagnostic 
Code 5243, and the general formula for rating diseases and 
injuries of the spine, effective after September 2003.  

The Veteran, however, was not notified of other Diagnostic 
Codes that may pertain to his neck disability in effect prior 
to September 2003, including Diagnostic Code 5290.  The Board 
therefore finds that the Veteran's cervical spine claim 
should be remanded and that the Veteran should be 
specifically notified of Diagnostic Code 5290 and other 
Diagnostic Codes applicable to his neck disability in effect 
prior to September 2003.  

In the June 2007 remand, the Board also noted that, unless 
otherwise provided in the Rating Schedule, the disabilities 
arising from a single disease entity are to be rated 
separately, as are all other disabling conditions, if any.  
All ratings are then to be combined to determine the overall 
rating.  38 C.F.R. § 4.25(b); cf. Esteban v. Brown, 6 Vet. 
App. 259, 261-262 (1996); see also, VAOPGCPREC 23-97.  A 
separate rating, however, must be based upon additional 
disability.  The evaluation of the same disability under 
various diagnoses constitutes pyramiding and is to be 
avoided.  38 C.F.R. § 4.14; Fanning v. Brown, 4 Vet. App. 225 
(1993).  

The Board in June 2007 noted some of the medical evidence 
pertinent to the Veteran's neck claim.  In July and August 
2004, the Veteran underwent VA neurologic and orthopedic 
examinations.  He complained of having chronic neck pain and 
left arm problems, particularly weakness in his left arm and 
grip and decreased sensation.  He also reported having 
numbness and coldness in the left thumb and index finger.  
The X-ray studies showed some very mild degenerative changes 
at C1 - C2, but were otherwise normal.  

During treatment in November and December 2005 by Neurology 
Services, Inc., the Veteran was noted to have additional 
cervical spine problems, including spasms in the paracervical 
muscles and shoulder blades.  An MRI study of the cervical 
spine revealed multilevel spondylytic changes from C2 to C7.  

Other medical records indicate that the Veteran may have 
upper extremity radiculopathy in a focal pattern at C6.  

Given the apparent conflicting findings, the Board found that 
further evaluation of the Veteran's cervical spine disability 
must be undertaken prior to appellate handling and that all 
recent treatment records also should be obtained.  
Specifically, the Board asked that the Veteran be scheduled 
for VA orthopedic and neurologic examinations in order to 
fully evaluate the current extent of the service-connected 
cervical spine disability.  

The examiners were asked to identify and explain the 
manifestations referable to the service-connected cervical 
spine disability, to include any related neurological 
manifestations.  Following completion of all indicated 
development, the RO was then to undertake to readjudicate the 
claim for an increased initial rating for the Veteran's 
service-connected cervical spine disability, including any 
manifested by radiculopathy or other separately ratable 
disability due to any identified disc disease.  

In October 2008, the Veteran was afforded two VA 
examinations, an orthopedic examination and a neurological 
examination.  The orthopedic examiner indicated essentially 
normal neurological findings in the left upper extremity.  
The neurological examiner reported that the Veteran had pain 
down his left arm with cool numbing feeling in the triceps 
region skin as well as involving the second and third finger 
of the left hand.  

Upon examination, the cranial nerves two through twelve were 
indicated to be intact bilaterally, and the Veteran was found 
to have full strength in all extremities, with the exception 
of the right hip.  

The Veteran was noted to have significant decreased range of 
motion in his deck due to pain, and he was noted to have some 
slightly decreased sensation to light touch and temperature 
in the second and third finger of his left hand.  The 
examiner stated that the major neurological sequelae of the 
Veteran's cervical spine issue was pain.  The examiner did 
not offer a specific diagnosis related to a separate 
disability of the upper left extremity.  The severity of any 
such separate disability was also not indicated.   

Based on the foregoing, the Board concludes that this matter 
must be remanded and that, upon remand, the RO should arrange 
for the Veteran's claims folder to be reviewed by the 
examiner who prepared the October 2008 VA neurological 
examination report (or a suitable substitute if this examiner 
is unavailable), for the purpose of preparing an addendum 
that specifically addresses whether the Veteran has a 
separate neurological disability of the left upper extremity 
that is secondary to his service-connected neck disability.  
Such an examination is necessary to adjudicate this claim.  
See 38 U.S.C.A § 5103A; 38 C.F.R. § 3.159(c)(4).  

In this regard, the Board also notes that the Court has held 
that a remand by the Board confers on the Veteran or other 
claimant, as a matter of law, the right to compliance with 
the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 
(1998).   

Prior to affording the examination, the RO should contact the 
Veteran and associate with the Veteran's claims file any 
outstanding medical or other records relevant to the 
Veteran's claim that may be identified by the Veteran and 
that have not already been associated with the Veteran's 
claims file.  

In this respect, the Board notes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992); 38 C.F.R. § 3.159(c)(2).  

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should take appropriate steps 
to contact the Veteran and request that 
he identify all VA and non-VA health care 
providers who have treated him since 
service for his neck and left upper 
extremity.  The Veteran should also be 
invited to submit any additional evidence 
in his possession that may be relevant to 
his claim.  The aid of the Veteran in 
securing these records, to include 
providing necessary authorizations, 
should be enlisted, as needed.  If any 
requested records are not available, or 
if the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims file.   

The Veteran should also be specifically 
notified of Diagnostic Code 5290 and 
other Diagnostic Codes applicable to 
his neck disability in effect prior to 
September 2003.

2.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the RO should arrange for 
the Veteran's claims folder to be 
reviewed by the examiner who prepared the 
October 2008 VA neurological examination 
report (or a suitable substitute if such 
examiner is unavailable), for the purpose 
of preparing an addendum that 
specifically addresses whether the 
Veteran has a separate neurological 
disability of the left upper extremity 
that is secondary to or the result of his 
service-connected neck disability. The 
claims folder must be made available to 
the examiner(s) for review in conjunction 
with the examination(s), and the 
examiner(s) should acknowledge such 
review in the examination report.  

The report of examination should contain 
a detailed account of all manifestations 
of any disability of the left upper 
extremity found to be present, and 
specify the diagnosis or diagnoses.  In 
addition, the examiner should 
specifically offer an opinion as to 
whether it is at least as likely as not 
that any separate left upper extremity 
disability had its onset in service, 
within one year of service, or whether 
the disability or disabilities are 
secondary to or were caused by the 
Veteran's service-connected neck 
disability.  

The examiner should identify all 
neurological symptoms of intervertebral 
disc syndrome, to include reflex changes, 
characteristic pain, and muscle spasm, 
and express an opinion as to their 
severity, whether mild, moderate, or 
severe.  Any peripheral nerve or nerves 
involved, resulting from the service-
connected disability should be identified 
and described.  And any functional 
impairment of the extremities due to the 
disc disease should be identified.  

The examiner must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed, to include, 
as appropriate, citation to specific 
evidence in the record, in a legible 
report.  If the examiner is unable to 
provide the requested information with 
any degree of medical certainty, the 
examiner should clearly indicate that.  

3.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the Veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations 
and affords them an appropriate time 
period for response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  


